               Case 1:20-cv-02262-EGS Document 123-1 Filed 11/09/20 Page 1 of 2




District                 Boards of Election   Comments
                                              Contact was made with each Board of Election and the
                                              Director of the Division of Elections on November 7,
                                              2020. One BoE preferred delivery of ballots, and the
                                              remaining BoEs requested that USPS hold the ballots
Alaska                             5          for pick up by the BoE.
                                              Contact was made with each Board of Election on
                                              November 9, 2020. Fourteen BoEs preferred to have
                                              the USPS deliver ballots before 10:15 a.m., and five
                                              requested that USPS hold the ballots for pick-up by the
Baltimore (MD)                    19          BoE.
                                              Contact was made with the Boards of Election on
                                              November 9, 2020, and all six requested the USPS hold
Capital (MD)                       6          the ballots for pick-up.

                                              Contact was made with each Board of Election on
                                              November 9, 2020. Thirty two of the BoEs requested
                                              that USPS deliver ballots, and nineteen requested that
Appalachian (WV)                  51          the ballots be placed in the BoEs PO Box.

                                              Outreach was made on November 6, 2020 to each
                                              Board of Election, and ballots will be delivered to two
Western PA (WV)                    4          of the BoE, and 2 BoE will arrange for pick up.

                                              Contact was made with each Board of Election on
                                              November 9, 2020. Twenty-nine of the BoEs requested
                                              that USPS deliver any ballots, and eleven requested
Nothern Ohio (Ohio)               40          that USPS hold the ballots for pick-up by the BoE.
                                              Contact was made with each Board of Election on
                                              November 9, 2020. Forty-three BoEs requested
                                              delivery, and five requested that USPS hold ballots for
Ohio Valley (Ohio)                48          pick-up.
                                              Contact made on November 9, 2020. Both BoEs plan to
Chicago (IL)                       2          pick up.
                                              Contact made on November 6, 2020. 4 BoEs plan to
                                              pick up, 2 will be delivered through normal routes, one
                                              will have a special delivery trip made by the local
Central Plains (Iowa)              7          postmaster.
                Case 1:20-cv-02262-EGS Document 123-1 Filed 11/09/20 Page 2 of 2



                                           Contact initiated on November 6, 2020. Follow up calls
                                           were made to unreachable BoEs on 11/9, as soon as
                                           they opened. 18 BoEs already picked up or plan to pick
                                           up any ballots arriving before their canvass. 16 BoEs
                                           had mail delivered or have planned deliveries. The
                                           remainder were informed that there were no ballots to
Dakotas/Montana (ND)             55        be picked up or delivered.
                                           Contact was again made with each Board of Election on
                                           November 9, 2020. All BoEs requested delivery by
Lakeland (IL)                    10        USPS.
                                           Contact was made again with 52 of the 65 Boards of
                                           Election on November 9, 2020; further attempts to
                                           contact remaining BoEs continuing. 52 BoE requested
Gateway (IL)                     65        delivery by USPS.

                                           Contact was made again with all Boards of Election on
Central Illinios (IL)            28        November 9, 2020. All requested delivery by USPS.

                                           Contact was made with each Board of Election on
                                           November 9, 2020. Fifty-six requested delivery of
                                           ballots, and twenty-seven BoE requeseted that they be
Mississippi                      83        called for pick up of any ballots.

                                           Contact was made with each Board of Election on
                                           November 9, 2020, with two exceptions where
                                           messages were left. Forty BoEs will pick up any ballots,
                                           forty-five BoEs requested delivery, two requested a call
                                           if there were ballots, and three requested having
                                           ballots delivered with a follow up pick up by the BoE if
Hawkeye (Iowa)                   92        necessary.

                                           Contact was made with each Board of Election on
                                           November 9, 2020, with two requesting delivery and
Hawkeye (IL)                      4        two requesting delivery to their PO Box
